PER CURIAM.
This cause having been submitted to the Court upon the Return of the Respondent to the Writ of Habeas Corpus issued herein and upon the Motion of Petitioner' for his release from the custody of Respondent and upon briefs and argument of-counsel for the respective parties, all of which have been duly considered; it- is thereupon ordered and adjudged by the Court that the Petitioner be and he is hereby remanded to the custody of the Respondent.
DREW, , C. J., and. .HOBSON, ROBERTS and THORNAL, Jj., concur.